UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/09 - 12/31/09 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. FOXBY CORP. ANNUAL REPORT December 31, 2009 Ticker Symbol: FXBY 11 Hanover Square New York, NY10005 www.foxbycorp.com INVESTMENTS BY INDUSTRY* *Investments by industry use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. FOXBY CORP. Ticker Symbol: FXBY 11 Hanover Square, New York, NY 10005 www.foxbycorp.com January 14, 2010 Fellow Shareholders: We are pleased to welcome our new shareholders and to submit this 2009 Annual Report for Foxby Corp. As a closed end fund seeking total return, the Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. The Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds. The Fund may also invest defensively in high grade money market instruments.A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. The Fund may employ aggressive and speculative investment techniques, such as selling securities short, employing futures and options, derivatives, and borrowing money for investment purposes, an approach known as “leveraging.” Market Report In our 2009 Semi-Annual Report, we noted some reasons for cautious optimism about the U.S. economy, and we have been pleased to see improvements over time. The Federal Reserve Districts recently reported that, although economic activity remains at a low level, conditions have improved modestly and more broadly geographically.The Districts noted that consumer spending in the recent 2009 holiday season was greater than in 2008, but short of 2007 levels. The Districts also noted that auto sales have been stable or increasing slightly, as nonfinancial services activity generally improves.Meanwhile, the report suggested that manufacturing activity has held steady and the outlook was optimistic, notwithstanding “cautious” spending plans. Offsetting favorable data on inflation were the statistics indicating that labor market conditions remain weak. Indeed, the Bureau of Labor Statistics reported 85,000 U.S. job losses in December and an unemployment rate of 10%.A positive note was sounded by the Federal Reserve Districts in reporting that toward the end of 2009 home sales generally increased. Important for investors was the recent statement by the Federal Reserve Open Market Committee to the effect that the Committee will maintain the target range for the federal funds rate at 0% to 1/4%.The Committee suggested that it continues to anticipate that economic conditions, including subdued inflation trends, low rates of resource utilization, and stable inflation expectations, are likely to lead to low levels of the federal funds rate for an extended time. Further, the Committee noted that to boost mortgage lending and housing markets and to improve overall conditions in the credit markets, the Federal Reserve is planning to purchase about $1.25 trillion of agency mortgage-backed securities and $175 billion of agency debt. Total Return Allocation In view of these challenging market conditions, the Fund’s strategy in 2009 was to substantially reposition the portfolio. We refocused on larger, quality companies with attractive valuations, using fewer, but more concentrated, individual positions. With holdings of some of the largest and best known U.S. companies in insurance, technology, banking, and finance, the Fund’s total return for 2009 was a gratifying 30.95%, with a market total return of 85.45%, reflecting a reduced market price discount to net asset value. In the same period, the Standard & Poor’s 500 returned 26.46%, according to Morningstar. Our current view of financial conditions suggests that the Fund may benefit during 2010 from its flexible portfolio approach, investing oppor- tunistically in a variety of markets and employing aggressive and speculative investment techniques as deemed appropriate. At December 31, 2009, the Fund’s top ten holdings comprised approximately 58% of its net assets. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. We thank you for investing in the Fund and share your enthusiasm for the Fund, as evidenced by the fact that affiliates of CEF Advisers, Inc., the Fund’s Investment Manager, own approximately 24.5% of the Fund’s shares. We look forward to serving your investment needs over the years ahead. Sincerely, Bassett S. Winmill Chairman 2 FOXBY CORP. TOP TEN HOLDINGS (at December 31, 2009) 1. Apple, Inc. 6. Berkshire Hathaway, Inc. Cl. B 2. Franklin Resources, Inc. 7. Nord Resources Corp. 3. Google, Inc. 8. Wal-Mart Stores, Inc. 4. Amazon.com, Inc. 9. The Home Depot, Inc. 5. Proctor & Gamble Co. SSgA Money Market Fund Top ten holdings comprise approximately 58% of total net assets. Portfolio holdings are subject to change. This portfolio information should not be considered as a recommendation to purchase or sell a particular security. 3 FOXBY CORP. SCHEDULE OF PORTFOLIO INVESTMENTS - DECEMBER 31, 2009 Shares Cost Value COMMON STOCKS (92.28%) Copper Exploration and Project Development (5.19%) Nord Resources Corp. (1) $ $ Diamond Exploration and Project Development (0%) Etruscan Diamonds Ltd. (1) (2) - Electronic Computers (7.35%) Apple, Inc. (1) (3) Fire, Marine & Casualty Insurance (5.35%) 70 Berkshire Hathaway, Inc., Class B (1) (4) Gold Exploration and Project Development (0.93%) Etruscan Resources Inc. (1) Q2 Gold Resources, Inc. (1)(2) (3) - - Information Retrieval Services (7.21%) Google, Inc. - Class A (1) (3) Insurance Agents, Brokers and Services (0%) Safety Intelligence Systems Corp. (1) (2) - Investment Advice (7.35%) Franklin Resources Inc. (3) National Commercial Banks (3.76%) Wells Fargo & Company Operative Builders (2.19%) Toll Brothers, Inc. (1) (3) Petroleum Refining (3.96%) Exxon Mobil Corp.(3) Pharmaceutical Preparations (4.23%) Pfizer Inc Retail-Catalog & Mail Order Houses (6.25%) Amazon.com, Inc. (1) Retail-Eating Places (4.35%) McDonald’s Corp. Retail-Lumber & Other Building Materials Dealers (4.71%) The Home Depot, Inc. (3) Retail-Variety Stores (4.72%) Wal-Mart Stores, Inc. (3) 4 FOXBY CORP. See notes to financial statements. SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2009 Shares Cost Value COMMON STOCKS - continued Security Brokers, Dealers & Flotation Companies (6.68%) The Goldman Sachs Group, Inc $ $ Morgan Stanley (3) Services - Prepackaged Software (4.25%) Microsoft Corp. (3) Smelting (0%) China Silicon Corp. (1) (2) - Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (5.64%) The Procter & Gamble Company Telephone & Telegraph Apparatus (3.92%) Research In Motion Limited (1) (3) Timber and Other Resources (4.24%) MagIndustries Corp. (1) Total common stocks PREFERRED STOCKS (1.31%) Smelting China Silicon Corp. (1) (2) Principal Amount CORPORATE BONDS AND NOTES (2.52%) Retail Consulting and Investment Amerivon Holdings LLC 4%, due 2010 (2) Units WARRANTS (0.01%) (1) 4 Amerivon Holdings LLC, expiring 5/31/10 (2) - - China Silicon Corp., expiring 7/18/10 (2) - - Davie Yards Inc., expiring 2/20/10 - Nord Resources Corp., expiring 6/05/12 (2) - - Total warrants - 5 See notes to financial statements. FOXBY CORP. SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2009 Shares Cost Value MONEY MARKET FUND (4.69%) SSgA Money Market Fund, 0.01% (5) $ $ SECURITIES HELD AS COLLATERAL ON LOANED SECURITIES (25.97%) State Street Navigator Securities Lending Prime Portfolio Total investments (126.78%) $ Liabilities in excess of other assets (-26.78%) ) Net assets (100.00%) $ Non-income producing. Illiquid and/or restricted security that has been fair valued. All or a portion of this security was on loan. Fully or partially pledged as collateral on bank credit facility. Rate represents the 7 day annualized yield at December 31, 2009. 6 FOXBY CORP. See notes to financial statements. STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS December 31, 2009 Year Ended December 31, 2009 ASSETS INVESTMENT INCOME Investments at value (cost: $6,961,315) $ Dividends $ Receivables: Interest Dividends Income from securities loaned Interest Income from securities loaned Total investment income Other assets Total assets EXPENSES Bookkeeping and pricing LIABILITIES Investment management Collateral on securities loaned, at value Auditing Accrued expenses Administrative services Investment management fee payable Legal Administrative services payable Shareholder communications Total liabilities Transfer agent Directors NET ASSETS $ Custodian Insurance NET ASSET VALUE PER SHARE Interest and fees on bank credit facility (applicable to 2,610,050 Other shares outstanding: 500,000,000 Total expenses shares of $.01 par value authorized) $ Net investment income NET ASSETS CONSIST OF REALIZED AND UNREALIZED GAIN (LOSS) Paid in capital $ Net realized gain (loss) on Accumulated net realized loss on Investments ) Investments ) Foreign currencies Net unrealized depreciation Unrealized appreciation on: on investments and foreign currencies ) Investments $ Translation of assets and liabilities in foreign currencies Net realized and unrealized gain Net increase in net assets resulting from operations $ 7 See notes to financial statements. FOXBY CORP. STATEMENTS OF CHANGES IN NET ASSETS Years Ended December 31, 2009 and 2008 OPERATIONS Net investment income (loss) $ $ ) Net realized loss ) ) Unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Total change in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment loss included in end of year net assets $ $ ) 8 FOXBY CORP. See notes to financial statements. NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 1. Organization and Significant Accounting Policies Foxby Corp., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company whose shares are quoted over the counter under the ticker symbol FXBY. The Fund’s non-fundamental investment objective is total return which it may seek from growth of capital and from income in any security type and in any industry sector. The Fund retains CEF Advisers, Inc. as its Investment Manager. The following is a summary of the Fund’s significant accounting policies. Security Valuation – Securities traded primarily on a U.S. national securities exchange (“USNSE”) are valued at the last reported sale price on the day the valuations are made. Securities traded primarily on the Nasdaq Stock Market (“Nasdaq”) are normally valued by the Fund at the Nasdaq Official Closing Price (“NOCP”) provided by Nasdaq each business day.The NOCP is the most recently reported price as of 4:00:02 p.m.ET, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer.Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day and securities traded in foreign and over the counter markets that are not also traded on a USNSE or Nasdaq are generally valued at the mean between the last bid and asked prices.Certain of the securities in which the Fund invests are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services.Open end investment companies are valued at their net asset value.Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed.These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to the change in foreign exchange rates for those investments. Short Sales – The Fund may sell a security it does not own in anticipation of a decline in the market value of the security.When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale.The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. Derivatives – The Fund may use derivatives for a variety of reasons, such as to attempt to protect against possible changes in the value of their portfolio holdings or to generate potential gain. Derivatives are financial instruments that derive their values from other securities or commodities, or that are based on indices. All of a Fund’s portfolio holdings, including derivative instruments, are marked-to-market each day with the change in value reflected in unrealized appreciation or depreciation. Upon disposition, a realized gain or loss is recognized accordingly, except when taking delivery of a security underlying a contract. In these 9 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 (CONTINUED) instances, the recognition of gain or loss is postponed until the disposal of the security underlying the contract. Risk may arise as a result of the potential inability of the counterparties to meet the terms of their contracts. Summarized below is a specific type of derivative usable during the period. Futures Contracts – The Fund is subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing its investment objective. The Fund may use futures contracts to gain exposure to, or hedge against changes in the value of equities, interest rates, or foreign currencies. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into a futures contract, the Fund provides the broker/dealer an amount of cash or securities at least equal to a certain percentage of the contract amount. This is known as “initial margin.” Subsequent payments (“variation margin”) are credited to or debited from the Fund each day, depending on the daily fluctuation of the value of the contract. The daily change in the contract is included in unrealized appreciation or depreciation on investments and futures contracts. The Fund recognizes a realized gain or loss when the contract is closed. Futures transactions sometimes may reduce returns or increase volatility. In addition, futures can be illiquid and highly sensitive to changes in their underlying security, interest rate, or index, and as a result can be highly volatile. A small investment in futures could have a large impact on the Fund’s performance. With futures, there is minimal counterparty credit risk to the Fund because futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. The Fund did not engage in futures transactions during the period. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (or entities that would be considered investment companies but are excluded from the definition pursuant to certain exceptions under the Act) (the “Acquired Funds”) in accordance with the Act and related rules.Shareholders in the Fund bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses.Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of the Acquired Funds are included in the Fund’s total returns. Security Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed).Realized gains or losses are determined by specifically identifying the cost basis of the security sold. Investment Income – Dividend income is recorded on the ex-dividend date or in the case of certain foreign securities, as soon as the Fund is notified.Interest income is recorded on the accrual basis.Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Estimated expenses are accrued daily.Expenses directly attributable to the Fund are charged to the Fund.Expenses borne by the complex of related investment companies, which includes open end and closed end investment companies for which the Investment Manager and its affiliate serve as investment manager, that are not directly attributed to the Fund, are allocated among the Fund and the other investment companies in the complex on the basis of relative net assets, except where a more appropriate allocation of expenses can otherwise be made fairly. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the period. 10 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 (CONTINUED) Distributions to Shareholders – Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute to its shareholders substantially all of its taxable income and net realized gains.Foreign securities held by the Fund may be subject to foreign taxation.Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2006 – 2008) or expected to be taken in the Fund’s 2009 tax returns. Use of Estimates – In preparing financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management makes estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Indemnifications – The Fund indemnifies its officers and directors from certain liabilities that might arise from their performance of their duties for the Fund.Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties and which may provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown as it involves future claims that may be made against the Fund under circumstances that have not occurred. Recently Issued Accounting Standards Updates – In January 2010, the Financial Accounting Standard Board released Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. Among the new disclosures and clarifications of existing disclosures the ASU requires the Fund to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. Significance shall be judged with respect to total earnings and total assets or total liabilities. The ASU requires the Level 3 roll forward reconciliation of beginning and ending balances to be prepared on a gross basis, in particular separately presenting information about purchases, sales, issuances, and settlements. The ASU also requires disclosure of the reasons for significant transfers in and out of Level 3.The ASU is effective for interim and annual periods beginning after December 15, 2009, except for the Level 3 gross basis roll forward reconciliation which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The impact on the Fund’s financial statements disclosures is being assessed. 2. Fees and Transactions with Related Parties The Fund retains the Investment Manager pursuant to an Investment Management Agreement (“IMA”). Under the terms of the IMA, the Investment Manager receives a management fee, payable monthly, based on the average daily net assets of the Fund at the annual rate of 1/2 of 1%.Certain officers and directors of the Fund are officers and directors of the Investment Manager.Pursuant to the IMA, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services.For the year ended December 31, 2009, the Fund incurred total administrative cost of $12,036, comprised of $8,751 and $3,285 for compliance and accounting services, respectively. 11 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 (CONTINUED) 3. Distributions to Shareholders and Distributable Earnings As of December 31, 2009, the components of distributable earnings on a tax basis were as follows: Capital loss carryover $ ) Unrealized depreciation ) $ ) Federal income tax regulations permit post-October net capital losses to be deferred and recognized on the tax return of the next succeeding taxable year. The difference between book basis and tax basis unrealized appreciation is attributable primarily to the income from passive foreign investment companies. GAAP requires certain components of net assets to be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share.For the year ended December 31, 2009, permanent differences between book and tax accounting have been reclassified by decreasing accumulated investment loss by $3,531, decreasing accumulated net realized loss on investments by $6,343,522 and decreasing paid in capital by $6,347,053. At December 31, 2009, the Fund had a net capital loss carryover of $3,465,002, of which $414,304, $837,334, $211,845, $1,033,624 and $967,895 expires in 2010, 2011, 2013, 2016, and 2017, respectively, that may be used to offset future realized capital gains for federal income tax purposes. 4. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The following is a summary of the inputs used as of December 31, 2009 in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Assets Common stocks Copper Exploration and Project Development $ Diamond Exploration and Project Development 0 0 Electronic Computers Fire, Marine & Casualty Insurance Gold Exploration and Project Development 0 Information Retrieval Services Insurance Agents, Brokers and Services 0 0 12 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 (CONTINUED) Level 1 Level 2 Level 3 Total Assets Investment Advice $ National Commercial Banks Operative Builders Petroleum Refining Pharmaceutical Preparations Retail - Catalog & Mail Order Houses Retail - Eating Places Retail - Lumber & Other Building Materials Dealers Retail - Variety Stores Security Brokers, Dealers & Flotation Companies Services - Prepackaged Software Smelting 0 0 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics Telephone & Telegraph Apparatus Timber and Other Resources Preferred stocks Smelting Corporate bonds and notes Retail Consulting and Investment Warrants 0 Money market fund Securities held as Collateral on Loaned Securities Money market fund Total investments $ The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value: Corporate Common Preferred Bonds and Stocks Stocks Notes Warrants Total Balance, December 31, 2008 $ $ $ $
